Citation Nr: 0929619	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  03-31 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for residuals of right hernia repair.

2.  Entitlement to an initial evaluation in excess of 20 
percent disabling for meralgia paresthetica, right thigh, 
associated with residuals of right hernia repair.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to May 
1967, and from May 1968 to October 1969.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

The Board denied the increased initial evaluation claims on 
appeal by an August 2005 decision.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Based on an April 2007 Joint Motion for 
Court Remand (Joint Motion), the Court remanded the appeal to 
the Board.

A letter was sent to the veteran and his representative on 
May 3, 2007, in which he was given 90 days from the date of 
the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  A 
letter was received from the veteran's representative in June 
2007 enclosing VA treatment records from April 2007 and May 
2007, along with a waiver of RO consideration of this 
evidence, and the 90 day letter response form, indicating the 
veteran's desire for the appeal to be readjudicated prior to 
the expiration of the remainder of the 90 day period.  The 
appeal was remanded by the Board in June 2007 so that VA 
outpatient treatment records could be obtained and associated 
with the claims file.  That development having been 
accomplished, the appeal is returned to the Board for 
appellate review.

Notwithstanding the above, the appeal is again remanded to 
the RO via the Appeals Management Center in Washington, D.C.  


REMAND

As noted above, the veteran's appeal was remanded in June 
2007 to comply with the directives of the April 2007 Joint 
Motion; it was subsequently recertified to the 


appeal to the Board after the requested development was 
completed.  However, in July 2009, the veteran's 
representative stated that the findings documented in the 
April 2007 and May 2007 VA examination reports were no longer 
representative of the current severity of the veteran's 
service-connected disorders.  Specifically, the 
representative asserted that the veteran's "condition has 
worsened over time . . . there has been a material change in 
his level of disability."  See 38 C.F.R. § 3.327(a) (2008) 
(noting that reexaminations are required if evidence 
indicates there has been a material change in a disability); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  For this 
reason, a new examination must be conducted.  

Additionally, review of the veteran's claims file reveals 
that with the exception of a few April 2007 and May 2007 VA 
outpatient treatment records, the most recent VA records are 
dated in January 2004.  To that end, so that both the VA 
examiner and ultimately the Board has all of the existing 
evidence with which to evaluate the veteran's hernia 
residuals and meralgia paresthetica, the RO must obtain all 
VA outpatient treatment records generated since January 2004, 
and associate them with the claims file.  Inasmuch as the VA 
is on notice of the potential existence of additional VA 
records, these records must be obtained prior to any further 
appellate review.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Accordingly, the case is remanded for the following actions:

1.  Copies of VA outpatient treatment 
records from the Indianapolis VAMC, and 
its regional affiliate facilities, dated 
from January 2004 to the present, must be 
obtained and associated with the claims 
file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records, the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any 


further action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

2.  The RO must then schedule the veteran 
for a VA examination to determine the 
severity of his hernia residuals and 
related meralgia paresthetica; two 
separate examinations, one for skin 
disorders and one for neurologic 
disorders, must be scheduled if a single 
examination cannot adequately document the 
requested clinical findings and other 
information requested by this Remand.  All 
indicated tests must be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The report prepared 
must be typed.

With respect to the veteran's hernia 
residuals, the examiner must determine and 
record all clinical findings pertaining to 
the veteran's residual scar.  
Specifically, the examiner must comment as 
to whether any residual hernia scar is 
deep; causes limited motion; is painful or 
tender on examination; is superficial; is 
unstable; or otherwise cause limited 
function of the affected body part.  
Measurements (depth, length, and area) of 
any scar found must also be documented.  
Any other abnormal clinical findings must 
be noted in the report.  If the examiner 
finds that any clinical manifestations 
cannot be adequately described, 
photographs should be taken and associated 
with the examination report.

With respect to the veteran's meralgia 
paresthetica, the examiner must comment as 
to the severity of the paralysis 


resulting from the condition.  If 
possible, the examiner should state 
whether there is some or total paralysis 
of the quadriceps extensor muscle.  If 
necessary, an electromyography or other 
appropriate diagnostic test should be 
conducted, and the results explained in 
lay terminology.  Any other abnormal 
clinical findings must be noted in the 
report.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  When the above development has been 
completed, the issues of entitlement to an 
initial evaluation in excess of 10 percent 
disabling for residuals of right hernia 
repair, and entitlement to an initial 
evaluation in excess of 20 percent 
disabling for right thigh meralgia 
paresthetica, must be readjudicated.  If 
any benefit sought on appeal remains 
denied, an additional supplemental 
statement of the case must be provided to 
the veteran and his representative. After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


